Title: To George Washington from Isaac Ledyard, 27 September 1780
From: Ledyard, Isaac
To: Washington, George


                        
                            Sir
                            Barracks Fish Kill . 27th Septr 1780
                        
                        Upon the reception of your Commands I examined the papers that were in the hands of young Mr Smyth &
                            found them as I expected to be papers of Joshua Smyth. They being of such a nature I thought it advisable to send both
                            them & himself Down with a Guard which Lieut. Colton has furnished me.
                        I know of nothing more against the young Gentn but his first endeavouring to conceal these papers under his
                            own name (as your Excellency will see by the indorsement on the ruled paper which incloses them) and afterwards being
                            anxious to recover them.
                        The Mate, I can assure your Excellency is entirely innocent. he kept the papers very faithfully ’till I shew
                            him my Authority to take them. altho’ they were frequently called for by Mr Smyth—When they were handed to him the last
                            named informed him that they were to go to Genl Arnold. It was not then known that Genl Arnold had absconded, so it was
                            thought Mr Duffle (a Generals name being mentioned) would not hesitate to recieve & restore
                            them when called for.
                        The papers are inclosed to your Excellency just as they were found ixcept the Seal being broken.
                        There was no Commissioned Officer at this post except Lieut. Colton, so I am obliged to intrust this Charge
                            with a Searjt for whose fidelity Mr Colton vouches. I have the honor to be with the most perfect respect Your Excellency’s
                            most Humble and Obedt Servt
                        
                            Isaac Ledyard
                        
                    